OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21689 The Piedmont Investment Trust (Exact name of registrant as specified in charter) 120 Club Oaks Court, Suite 200,Winston Salem, North Carolina (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, OH 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3451 Date of fiscal year end:March 31 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Piedmont Investment Trust By (Signature and Title)* /s/ David B. Gilbert David B. Gilbert, President Date August 5, 2011 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT HAWKINS, INC. Security Meeting Type Annual Ticker Symbol HWKN Meeting Date 28-Jul-2010 ISIN US4202611095 Agenda 933303822 - Management City Holding Recon Date 01-Jun-2010 Country United States Vote Deadline Date 27-Jul-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN S. MCKEON For For 2 JOHN R. HAWKINS For For 3 JAMES A. FAULCONBRIDGE For For 4 DUANE M. JERGENSON For For 5 DARYL I. SKAAR For For 6 JAMES T. THOMPSON For For 7 JEFFREY L. WRIGHT For For 02 PROPOSAL TO APPROVE THE HAWKINS, INC. 2 Management For For 03 PROPOSAL TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION Management For For PETMED EXPRESS, INC. Security Meeting Type Annual Ticker Symbol PETS Meeting Date 30-Jul-2010 ISIN US7163821066 Agenda 933299554 - Management City Holding Recon Date 04-Jun-2010 Country United States Vote Deadline Date 29-Jul-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MENDERES AKDAG For For 2 FRANK J. FORMICA For For 3 GIAN M. FULGONI For For 4 RONALD J. KORN For For 5 ROBERT C. SCHWEITZER For For 2 TO RATIFY THE APPOINTMENT OF MCGLADREY & PULLEN, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY TO SERVE FORTHE 2 Management For For QUALITY SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol QSII Meeting Date 11-Aug-2010 ISIN US7475821044 Agenda 933306804 - Management City Holding Recon Date 15-Jun-2010 Country United States Vote Deadline Date 10-Aug-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CRAIG BARBAROSH For For 2 DR. MURRAY BRENNAN For For 3 GEORGE BRISTOL For For 4 PATRICK CLINE For For 5 AHMED HUSSEIN For For 6 RUSSELL PFLUEGER For For 7 STEVEN PLOCHOCKI For For 8 SHELDON RAZIN For For 9 MAUREEN SPIVACK For For 02 RATIFICATION OF THE APPOINTMENT PRICEWATERHOUSECOOPERS LLP AS QSI'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING MARCH 31, 2011. Management For For THE J. M. SMUCKER COMPANY Security Meeting Type Annual Ticker Symbol SJM Meeting Date 18-Aug-2010 ISIN US8326964058 Agenda 933307375 - Management City Holding Recon Date 23-Jun-2010 Country United States Vote Deadline Date 17-Aug-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: KATHRYN W. DINDO Management For For 1B ELECTION OF DIRECTOR: RICHARD K. SMUCKER Management For For 1C ELECTION OF DIRECTOR: WILLIAM H. STEINBRINK Management For For 1D ELECTION OF DIRECTOR: PAUL SMUCKER WAGSTAFF Management For For 02 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 03 APPROVAL OF THE J.M. SMUCKER COMPANY 2 Management For For NIKE, INC. Security Meeting Type Annual Ticker Symbol NKE Meeting Date 20-Sep-2010 ISIN US6541061031 Agenda 933315548 - Management City Holding Recon Date 26-Jul-2010 Country United States Vote Deadline Date 17-Sep-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JILL K. CONWAY For For 2 ALAN B. GRAF, JR. For For 3 JOHN C. LECHLEITER For For 4 PHYLLIS M. WISE For For 02 TO RE-APPROVE AND AMEND THE NIKE, INC. EXECUTIVE PERFORMANCE SHARING PLAN. Management For For 03 TO RE-APPROVE AND AMEND THE NIKE, INC. 1 Management For For 04 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 18-Nov-2010 ISIN US17275R1023 Agenda 933332265 - Management City Holding Recon Date 20-Sep-2010 Country United States Vote Deadline Date 17-Nov-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1F ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1J ELECTION OF DIRECTOR: MICHAEL K. POWELL Management For For 1K ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 1M ELECTION OF DIRECTOR: JERRY YANG Management For For 02 TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For 03 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 30, 2011. Management For For 04 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For 05 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For 06 PROPOSAL SUBMITTED BY A SHAREHOLDER REQUESTING THAT CISCO ADOPT AND IMPLEMENT A POLICY RESTRICTING CERTAIN SALES IN CHINA, ADOPT A RELATED OVERSIGHT AND COMPLIANCE SYSTEM WITH RESPECT TO HUMAN RIGHTS IMPACTS AND PROVIDE PUBLIC DISCLOSURE OF CISCO'S SALES TO CHINA AND CERTAIN OTHER GOVERNMENTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For COPART, INC. Security Meeting Type Annual Ticker Symbol CPRT Meeting Date 02-Dec-2010 ISIN US2172041061 Agenda 933339916 - Management City Holding Recon Date 04-Oct-2010 Country United States Vote Deadline Date 01-Dec-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 WILLIS J. JOHNSON For For 2 A. JAYSON ADAIR For For 3 MATT BLUNT For For 4 STEVEN D. COHAN For For 5 DANIEL J. ENGLANDER For For 6 JAMES E. MEEKS For For 7 THOMAS W. SMITH For For 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING JULY 31, 2011. Management For For PETROBANK ENERGY AND RESOURCES LTD. Security 71645P106 Meeting Type Special Ticker Symbol PBEGF Meeting Date 17-Dec-2010 ISIN CA71645P1062 Agenda 933353992 - Management City Holding Recon Date 19-Nov-2010 Country Canada Vote Deadline Date 14-Dec-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 TO CONSIDER AND, IF DEEMED APPROPRIATE, APPROVE, WITH OR WITHOUT VARIATION, A SPECIAL RESOLUTION, THE FULL TEXT OF WHICH IS SET FORTH IN APPENDIX A TO THE ACCOMPANYING JOINT CIRCULAR OF PETROBANK ENERGY & RESOURCES LTD. AND PETROMINERALES LTD., APPROVING AN ARRANGEMENT PURSUANT TO SECTION (ALBERTA) PURSUANT TO WHICH, AMONG OTHER THINGS, HOLDERS OF COMMON SHARES WILL, IN EFFECT, RECEIVE 1 NEW COMMON SHARE OF PETROBANK & APPROXIMATELY 0.62 OF A COMMON SHARE OF 1567 Management For For VISA INC. Security 92826C839 Meeting Type Annual Ticker Symbol V Meeting Date 27-Jan-2011 ISIN US92826C8394 Agenda 933358980 - Management City Holding Recon Date 03-Dec-2010 Country United States Vote Deadline Date 26-Jan-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 TO AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 02 TO AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO IMPLEMENT A MAJORITY VOTE STANDARD IN UNCONTESTED ELECTIONS OF DIRECTORS. Management For For 3 4 DIRECTOR Management 1 GARY P. COUGHLAN For For 2 MARY B. CRANSTON For For 3 F.J. FERNANDEZ-CARBAJAL For For 4 ROBERT W. MATSCHULLAT For For 5 CATHY E. MINEHAN For For 6 SUZANNE NORA JOHNSON For For 7 DAVID J. PANG For For 8 JOSEPH W. SAUNDERS For For 9 WILLIAM S. SHANAHAN For For 10 JOHN A. SWAINSON For For 11 SUZANNE NORA JOHNSON For For 12 JOSEPH W. SAUNDERS For For 13 JOHN A. SWAINSON For For 05 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 06 AN ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 3 Years Against 07 TO APPROVE THE VISA INC. INCENTIVE PLAN, AS AMENDED AND RESTATED. Management For For 08 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management For For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 21-Apr-2011 ISIN US1729671016 Agenda 933378336 - Management City Holding Recon Date 22-Feb-2011 Country United States Vote Deadline Date 20-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ALAIN J.P. BELDA Management For For 1B ELECTION OF DIRECTOR: TIMOTHY C. COLLINS Management For For 1C ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1D ELECTION OF DIRECTOR: ROBERT L. JOSS Management For For 1E ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1F ELECTION OF DIRECTOR: VIKRAM S. PANDIT Management For For 1G ELECTION OF DIRECTOR: RICHARD D. PARSONS Management For For 1H ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Management For For 1I ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1J ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1K ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1L ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1M ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1N ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 PROPOSAL TO APPROVE AN AMENDMENT TO THE CITIGROUP 2 Management Against Against 04 APPROVAL OF CITI'S 2 Management For For 05 ADVISORY VOTE ON CITI'S 2010 EXECUTIVE COMPENSATION. Management For For 06 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 07 PROPOSAL TO APPROVE THE REVERSE STOCK SPLIT EXTENSION. Management For For 08 STOCKHOLDER PROPOSAL REGARDING POLITICAL NON-PARTISANSHIP. Shareholder Against For 09 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For 10 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON RESTORING TRUST AND CONFIDENCE IN THE FINANCIAL SYSTEM. Shareholder Against For 11 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HOLDING 15% OR ABOVE HAVE THE RIGHT TO CALL SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For 12 STOCKHOLDER PROPOSAL REQUESTING THAT THE AUDIT COMMITTEE CONDUCT AN INDEPENDENT REVIEW AND REPORT ON CONTROLS RELATED TO LOANS, FORECLOSURES, AND SECURITIZATIONS. Shareholder Against For STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 26-Apr-2011 ISIN US8636671013 Agenda 933388490 - Management City Holding Recon Date 01-Mar-2011 Country United States Vote Deadline Date 25-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 HOWARD E. COX, JR. For For 2 SRIKANT M. DATAR, PH.D. For For 3 ROCH DOLIVEUX, DVM For For 4 LOUISE L. FRANCESCONI For For 5 ALLAN C. GOLSTON For For 6 HOWARD L. LANCE For For 7 STEPHEN P. MACMILLAN For For 8 WILLIAM U. PARFET For For 9 RONDA E. STRYKER For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For 03 APPROVAL OF THE 2011 LONG-TERM INCENTIVE PLAN. Management For For 04 APPROVAL OF THE 2 Management For For 05 APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 06 RECOMMENDATION, IN AN ADVISORY VOTE, OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 07 SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against NOBLE ENERGY, INC. Security Meeting Type Annual Ticker Symbol NBL Meeting Date 26-Apr-2011 ISIN US6550441058 Agenda 933395318 - Management City Holding Recon Date 08-Mar-2011 Country United States Vote Deadline Date 25-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JEFFREY L. BERENSON Management For For 1B ELECTION OF DIRECTOR: MICHAEL A. CAWLEY Management For For 1C ELECTION OF DIRECTOR: EDWARD F. COX Management For For 1D ELECTION OF DIRECTOR: CHARLES D. DAVIDSON Management For For 1E ELECTION OF DIRECTOR: THOMAS J. EDELMAN Management For For 1F ELECTION OF DIRECTOR: ERIC P. GRUBMAN Management For For 1G ELECTION OF DIRECTOR: KIRBY L. HEDRICK Management For For 1H ELECTION OF DIRECTOR: SCOTT D. URBAN Management For For 1I ELECTION OF DIRECTOR: WILLIAM T. VAN KLEEF Management For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For 03 TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 04 TO DETERMINE WHETHER A STOCKHOLDER VOTE TO APPROVE COMPENSATION OF NAMED EXECUTIVE OFFICERS SHOULD OCCUR EVERY 1, 2 OR 3 YEARS. Management 1 Year For 05 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 1 STOCK PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER PLAN FROM 24,000,,000, Management For For BAKER HUGHES INCORPORATED Security Meeting Type Annual Ticker Symbol BHI Meeting Date 28-Apr-2011 ISIN US0572241075 Agenda 933380494 - Management City Holding Recon Date 01-Mar-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LARRY D. BRADY For For 2 CLARENCE P. CAZALOT, JR For For 3 CHAD C. DEATON For For 4 ANTHONY G. FERNANDES For For 5 CLAIRE W. GARGALLI For For 6 PIERRE H. JUNGELS For For 7 JAMES A. LASH For For 8 J. LARRY NICHOLS For For 9 H. JOHN RILEY, JR. For For 10 JAMES W. STEWART For For 11 CHARLES L. WATSON For For 02 VOTE TO RATIFY DELOITTE & TOUCHE LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANT FIRM FOR 2011. Management For For 03 PROPOSAL TO REAPPROVE THE PERFORMANCE CRITERIA FOR AWARDS UNDER THE ANNUAL INCENTIVE COMPENSATION PLAN, AS REQUIRED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For 04 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management For For 05 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO THE EXECUTIVE COMPENSATION FREQUENCY STOCKHOLDER VOTE. Management 06 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Against For TRACTOR SUPPLY COMPANY Security Meeting Type Annual Ticker Symbol TSCO Meeting Date 28-Apr-2011 ISIN US8923561067 Agenda 933383248 - Management City Holding Recon Date 09-Mar-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES F. WRIGHT For For 2 JOHNSTON C. ADAMS For For 3 WILLIAM BASS For For 4 PETER D. BEWLEY For For 5 JACK C. BINGLEMAN For For 6 RICHARD W. FROST For For 7 CYNTHIA T. JAMISON For For 8 GEORGE MACKENZIE For For 9 EDNA K. MORRIS For For 02 AMENDMENT TO CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK FROM 100,000,,000,000. Management For For 03 SAY ON PAY - AN ADVISORY VOTE ON APPROVAL OF EXECUTIVE COMPENSATION. Management For For 04 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For PAPA JOHN'S INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol PZZA Meeting Date 28-Apr-2011 ISIN US6988131024 Agenda 933388654 - Management City Holding Recon Date 01-Mar-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: WADE S. ONEY Management For For 1B ELECTION OF DIRECTOR: JOHN H. SCHNATTER Management For For 1C ELECTION OF DIRECTOR: MARK S. SHAPIRO Management For For 02 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 Management For For 03 APPROVAL OF THE 2 Management For For 04 APPROVE AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 05 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. Management 1 Year For NALCO HOLDING COMPANY Security 62985Q101 Meeting Type Annual Ticker Symbol NLC Meeting Date 29-Apr-2011 ISIN US62985Q1013 Agenda 933389404 - Management City Holding Recon Date 07-Mar-2011 Country United States Vote Deadline Date 28-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DOUGLAS A. PERTZ For For 2 DANIEL S. SANDERS For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 03 AN ADVISORY VOTE REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 04 AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 1 Year For PEPSICO, INC. Security Meeting Type Annual Ticker Symbol PEP Meeting Date 04-May-2011 ISIN US7134481081 Agenda 933392069 - Management City Holding Recon Date 04-Mar-2011 Country United States Vote Deadline Date 03-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: S.L. BROWN Management For For 1B ELECTION OF DIRECTOR: I.M. COOK Management For For 1C ELECTION OF DIRECTOR: D. DUBLON Management For For 1D ELECTION OF DIRECTOR: V.J. DZAU Management For For 1E ELECTION OF DIRECTOR: R.L. HUNT Management For For 1F ELECTION OF DIRECTOR: A. IBARGUEN Management For For 1G ELECTION OF DIRECTOR: A.C. MARTINEZ Management For For 1H ELECTION OF DIRECTOR: I.K. NOOYI Management For For 1I ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management For For 1J ELECTION OF DIRECTOR: J.J. SCHIRO Management For For 1K ELECTION OF DIRECTOR: L.G. TROTTER Management For For 1L ELECTION OF DIRECTOR: D. VASELLA Management For For 02 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For 03 RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 3 Years For 04 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2011. Management For For 05 APPROVAL OF AMENDMENT TO ARTICLES OF INCORPORATION TO IMPLEMENT MAJORITY VOTING FOR DIRECTORS IN UNCONTESTED ELECTIONS. Management For For 06 SHAREHOLDER PROPOSAL - RIGHT TO CALL SPECIAL SHAREHOLDER MEETINGS. (PROXY STATEMENT P.63) Shareholder Against For 07 SHAREHOLDER PROPOSAL - POLITICAL CONTRIBUTIONS REPORT (PROXY STATEMENT P.65) Shareholder Against For BROADCOM CORPORATION Security Meeting Type Annual Ticker Symbol BRCM Meeting Date 05-May-2011 ISIN US1113201073 Agenda 933387311 - Management City Holding Recon Date 07-Mar-2011 Country United States Vote Deadline Date 04-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 NANCY H. HANDEL For For 2 EDDY W. HARTENSTEIN For For 3 MARIA KLAWE, PH.D. For For 4 JOHN E. MAJOR For For 5 SCOTT A. MCGREGOR For For 6 WILLIAM T. MORROW For For 7 HENRY SAMUELI, PH.D. For For 8 JOHN A.C. SWAINSON For For 9 ROBERT E. SWITZ For For 02 TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS IN THE PROXY STATEMENT. Management For For 03 TO RECOMMEND CONDUCTING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY ONE, TWO OR THREE YEARS. Management 3 Years For 04 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For ALTERA CORPORATION Security Meeting Type Annual Ticker Symbol ALTR Meeting Date 10-May-2011 ISIN US0214411003 Agenda 933390875 - Management City Holding Recon Date 11-Mar-2011 Country United States Vote Deadline Date 09-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN P. DAANE Management For For 1B ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR. Management For For 1C ELECTION OF DIRECTOR: KEVIN MCGARITY Management For For 1D ELECTION OF DIRECTOR: T. MICHAEL NEVENS Management For For 1E ELECTION OF DIRECTOR: KRISH A. PRABHU Management For For 1F ELECTION OF DIRECTOR: JOHN SHOEMAKER Management For For 1G ELECTION OF DIRECTOR: SUSAN WANG Management For For 02 TO APPROVE AN AMENDMENT TO THE 2,000, Management For For 03 TO APPROVE AN AMENDMENT TO THE 1,000, ISSUANCE UNDER THE PLAN. Management For For 04 TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING. Management For For 05 TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ADD A FORUM SELECTION CLAUSE. Management For For 06 TO APPROVE AN AMENDMENT TO OUR BY-LAWS TO PROVIDE THAT STOCKHOLDERS HOLDING OVER 20% OF OUR SHARES MAY CALL A SPECIAL MEETING OF STOCKHOLDERS. Management For For 07 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 08 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For 09 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For WATERS CORPORATION Security Meeting Type Annual Ticker Symbol WAT Meeting Date 10-May-2011 ISIN US9418481035 Agenda 933392223 - Management City Holding Recon Date 16-Mar-2011 Country United States Vote Deadline Date 09-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JOSHUA BEKENSTEIN For For 2 MICHAEL J. BERENDT, PHD For For 3 DOUGLAS A. BERTHIAUME For For 4 EDWARD CONARD For For 5 LAURIE H. GLIMCHER, M.D For For 6 CHRISTOPHER A. KUEBLER For For 7 WILLIAM J. MILLER For For 8 JOANN A. REED For For 9 THOMAS P. SALICE For For 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 4 TO APPROVE, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 3 Years For LABORATORY CORP. OF AMERICA HOLDINGS Security 50540R409 Meeting Type Annual Ticker Symbol LH Meeting Date 11-May-2011 ISIN US50540R4092 Agenda 933398554 - Management City Holding Recon Date 14-Mar-2011 Country United States Vote Deadline Date 10-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID P. KING Management For For 1B ELECTION OF DIRECTOR: KERRII B. ANDERSON Management For For 1C ELECTION OF DIRECTOR: JEAN-LUC BELINGARD Management For For 1D ELECTION OF DIRECTOR: N. ANTHONY COLES, JR., M.D., M.P.H. Management For For 1E ELECTION OF DIRECTOR: WENDY E. LANE Management For For 1F ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management For For 1G ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. Management For For 1H ELECTION OF DIRECTOR: ARTHUR H. RUBENSTEIN, MBBCH Management For For 1I ELECTION OF DIRECTOR: M. KEITH WEIKEL, PH.D. Management For For 1J ELECTION OF DIRECTOR: R. SANDERS WILLIAMS, M.D. Management For For 02 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 03 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For PETROMINERALES LTD. Security 71673R107 Meeting Type Annual Ticker Symbol PMGLF Meeting Date 12-May-2011 ISIN CA71673R1073 Agenda 933428143 - Management City Holding Recon Date 07-Apr-2011 Country Canada Vote Deadline Date 09-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ALASTAIR MACDONALD For For 2 KENNETH R. MCKINNON For For 3 JERALD L. OAKS For For 4 ERNESTO SARPI For For 5 E. UMAÑA-VALENZUELA For For 6 JOHN D. WRIGHT For For 7 GEIR YTRELAND For For 02 TO APPOINT DELOITTE & TOUCHE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION. Management For For TOTAL S.A. Security 89151E109 Meeting Type Annual Ticker Symbol TOT Meeting Date 13-May-2011 ISIN US89151E1091 Agenda 933432661 - Management City Holding Recon Date 05-Apr-2011 Country France Vote Deadline Date 06-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management O1 APPROVAL OF PARENT COMPANY FINANCIAL STATEMENTS Management For For O2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS Management For For O3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND Management For For O4 AGREEMENTS COVERED BY ARTICLE L. 225-38 OF THE FRENCH COMMERCIAL CODE Management For For O5 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY Management For For O6 RENEWAL OF THE APPOINTMENT OF MS. PATRICIA BARBIZET AS A DIRECTOR Management For For O7 RENEWAL OF THE APPOINTMENT OF MR. PAUL DESMARAIS JR. AS A DIRECTOR Management For For O8 RENEWAL OF THE APPOINTMENT OF MR. CLAUDE MANDIL AS A DIRECTOR Management For For O9 APPOINTMENT OF MS. MARIE-CHRISTINE COISNE AS A DIRECTOR Management For For O10 APPOINTMENT OF MS. BARBARA KUX AS A DIRECTOR Management For For E11 AUTHORIZATION TO GRANT RESTRICTED SHARES IN COMPANY TO EMPLOYEES OF GROUP AND TO MANAGERS OF COMPANY OR OTHER GROUP COMPANIES. Management For For A AMENDMENT OF ARTICLE 9 OF THE COMPANY'S ARTICLES OF ASSOCIATION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For CAROLINA TRUST BANK Security Meeting Type Annual Ticker Symbol CART Meeting Date 16-May-2011 ISIN US1442001020 Agenda 933428511 - Management City Holding Recon Date 31-Mar-2011 Country United States Vote Deadline Date 13-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD DARRELL GETTYS For For 2 GLENN WAYNE JONES For For 3 FREDERICK P. SPACH, JR. For For 4 ROSALIND N. WELDER For For 02 APPROVAL OF EXECUTIVE COMPENSATION. Management For For 03 APPROVAL OF AMENDMENT TO ARTICLES TO DECREASE PAR VALUE. Management For For 04 SHAREHOLDER PROPOSAL TO REDUCE THE SIZE OF THE BOARD TO NINE OVER A THREE-YEAR PERIOD. Shareholder Against For HENRY SCHEIN, INC. Security Meeting Type Annual Ticker Symbol HSIC Meeting Date 18-May-2011 ISIN US8064071025 Agenda 933410639 - Management City Holding Recon Date 21-Mar-2011 Country United States Vote Deadline Date 17-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STANLEY M BERGMAN For For 2 GERALD A BENJAMIN For For 3 JAMES P BRESLAWSKI For For 4 MARK E MLOTEK For For 5 STEVEN PALADINO For For 6 BARRY J ALPERIN For For 7 PAUL BRONS For For 8 DONALD J KABAT For For 9 PHILIP A LASKAWY For For 10 KARYN MASHIMA For For 11 NORMAN S MATTHEWS For For 12 BRADLEY T SHEARES, PHD For For 13 LOUIS W SULLIVAN, MD For For 2 PROPOSAL TO AMEND THE COMPANY'S 1 Management For For 3 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. Management For For 4 PROPOSAL TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 5 PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For CORE LABORATORIES N.V. Security N22717107 Meeting Type Annual Ticker Symbol CLB Meeting Date 19-May-2011 ISIN NL0000200384 Agenda 933410095 - Management City Holding Recon Date 21-Mar-2011 Country United States Vote Deadline Date 18-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID M. DEMSHUR For For 2 RENE R. JOYCE For For 3 MICHAEL C. KEARNEY For For 4 JAN WILLEM SODDERLAND For For 02 TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010. Management For For 03 TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES HELD AT THE TIME THE ANNUAL MEETING STARTS. Management For For 04 TO APPROVE AND RESOLVE THE EXTENSION OF THE EXISTING AUTHORITY TO REPURCHASE UP TO 25.6% OF OUR ISSUED SHARE CAPITAL. Management For For 05 APPROVE & RESOLVE EXTENSION OF AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS WITH RESPECT TO COMMON AND PREFERENCE SHARES Management For For 06 APPROVE AND RESOLVE EXTENSION OF AUTHORITY TO LIMIT OR EXCLUDE PREEMPTIVE RIGHTS OF COMMON AND/OR PREFERENCE SHAREHOLDERS. Management For For 07 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 8A THE SHAREHOLDERS APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF CORE LABORATORIES N.V.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES, INCLUDING THE COMPENSATION TABLES. Management For For 8B THE STOCKHOLDERS OF THE COMPANY BE PROVIDED AN OPPORTUNITY TO APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF CORE LABORATORIES N.V.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES, INCLUDING THE COMPENSATION TABLES EVERY: Management 3 Years For MCDONALD'S CORPORATION Security Meeting Type Annual Ticker Symbol MCD Meeting Date 19-May-2011 ISIN US5801351017 Agenda 933410297 - Management City Holding Recon Date 22-Mar-2011 Country United States Vote Deadline Date 18-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B ELECTION OF DIRECTOR: RICHARD H. LENNY Management For For 1C ELECTION OF DIRECTOR: CARY D. MCMILLAN Management For For 1D ELECTION OF DIRECTOR: SHEILA A. PENROSE Management For For 1E ELECTION OF DIRECTOR: JAMES A. SKINNER Management For For 02 ADVISORY VOTE ON THE APPROVAL OF THE APPOINTMENT OF AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE AS INDEPENDENT AUDITORS FOR 2011. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENTS IN ARTICLE TWELFTH OF OUR RESTATED CERTIFICATE OF INCORPORATION BY REPEALING SUCH ARTICLE (TRANSACTIONS WITH INTERESTED SHAREHOLDERS). Management For For 06 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENTS IN ARTICLE THIRTEENTH OF OUR RESTATED CERTIFICATE OF INCORPORATION (BOARD OF DIRECTORS). Management For For 07 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN ARTICLE FOURTEENTH OF OUR RESTATED CERTIFICATE OF INCORPORATION (SHAREHOLDER ACTION). Management For For 08 ADVISORY VOTE ON SHAREHOLDER PROPOSAL RELATING TO CLASSIFIED BOARD. Shareholder Against For 09 ADVISORY VOTE ON SHAREHOLDER PROPOSAL RELATING TO THE USE OF CONTROLLED ATMOSPHERE STUNNING. Shareholder Against For 10 ADVISORY VOTE ON SHAREHOLDER PROPOSAL RELATING TO A REPORT ON CHILDREN'S NUTRITION. Shareholder Against For 11 ADVISORY VOTE ON SHAREHOLDER PROPOSAL RELATING TO BEVERAGE CONTAINERS. Shareholder Against For MEDCO HEALTH SOLUTIONS, INC. Security 58405U102 Meeting Type Annual Ticker Symbol MHS Meeting Date 24-May-2011 ISIN US58405U1025 Agenda 933414423 - Management City Holding Recon Date 28-Mar-2011 Country United States Vote Deadline Date 23-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HOWARD W. BARKER, JR. Management For For 1B ELECTION OF DIRECTOR: JOHN L. CASSIS Management For For 1C ELECTION OF DIRECTOR: MICHAEL GOLDSTEIN Management For For 1D ELECTION OF DIRECTOR: CHARLES M. LILLIS Management For For 1E ELECTION OF DIRECTOR: MYRTLE S. POTTER Management For For 1F ELECTION OF DIRECTOR: WILLIAM L. ROPER Management For For 1G ELECTION OF DIRECTOR: DAVID B. SNOW, JR. Management For For 1H ELECTION OF DIRECTOR: DAVID D. STEVENS Management For For 1I ELECTION OF DIRECTOR: BLENDA J. WILSON Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2 Management For For 03 APPROVAL OF AMENDMENTS TO THE COMPANY'S CERTIFICATE OF INCORPORATION Management For For 04 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED STOCK INCENTIVE PLAN Management For For 05 APPROVAL OF AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 06 APPROVAL OF AN ADVISORY VOTE ON THE FREQUENCY OF A SHAREHOLDER ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management 1 Year For 07 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY HOLDING REQUIREMENTS Shareholder Against For NU SKIN ENTERPRISES, INC. Security 67018T105 Meeting Type Annual Ticker Symbol NUS Meeting Date 24-May-2011 ISIN US67018T1051 Agenda 933438043 - Management City Holding Recon Date 25-Mar-2011 Country United States Vote Deadline Date 23-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 NEVIN N. ANDERSEN For For 2 DANIEL W. CAMPBELL For For 3 E.J. "JAKE" GARN For For 4 M. TRUMAN HUNT For For 5 ANDREW D. LIPMAN For For 6 STEVEN J. LUND For For 7 PATRICIA A. NEGRON For For 8 THOMAS R. PISANO For For 9 BLAKE M. RONEY For For 10 SANDRA N. TILLOTSON For For 11 DAVID D. USSERY For For 02 ADVISORY VOTE AS TO THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE AS TO THE FREQUENCY OF SHAREHOLDER ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. Management 1 Year For 04 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For FISERV, INC. Security Meeting Type Annual Ticker Symbol FISV Meeting Date 25-May-2011 ISIN US3377381088 Agenda 933423737 - Management City Holding Recon Date 25-Mar-2011 Country United States Vote Deadline Date 24-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 D.F. DILLON For For 2 D.J. O'LEARY For For 3 G.M. RENWICK For For 4 C.W. STERN For For 02 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year For 04 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management For For PETROBANK ENERGY AND RESOURCES LTD. Security 71645P106 Meeting Type Annual Ticker Symbol PBEGF Meeting Date 25-May-2011 ISIN CA71645P1062 Agenda 933443878 - Management City Holding Recon Date 20-Apr-2011 Country Canada Vote Deadline Date 20-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CHRIS J. BLOOMER For For 2 IAN S. BROWN For For 3 LOUIS L. FRANK For For 4 M. NEIL MCCRANK For For 5 KENNETH R. MCKINNON For For 6 JERALD L. OAKS For For 7 DR. HARRIE VREDENBURG For For 8 JOHN D. WRIGHT For For 9 COREY C. RUTTAN For For 10 R. GREGG SMITH For For 02 TO APPOINT DELOITTE & TOUCHE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For PETROBAKKEN ENERGY LTD. Security 71645A109 Meeting Type Annual Ticker Symbol PBKEF Meeting Date 25-May-2011 ISIN CA71645A1093 Agenda 933448676 - Management City Holding Recon Date 20-Apr-2011 Country Canada Vote Deadline Date 20-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 IAN S. BROWN For For 2 E. CRAIG LOTHIAN For For 3 COREY C. RUTTAN For For 4 JOHN D. WRIGHT For For 5 MARTIN HISLOP For For 6 KENNETH R. MCKINNON For For 7 DAN THEMIG For For 02 TO APPOINT DELOITTE & TOUCHE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For CITRIX SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CTXS Meeting Date 26-May-2011 ISIN US1773761002 Agenda 933421480 - Management City Holding Recon Date 01-Apr-2011 Country United States Vote Deadline Date 25-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MURRAY J. DEMO Management For For 1B ELECTION OF DIRECTOR: ASIFF S. HIRJI Management For For 02 APPROVAL OF AN AMENDMENT TO THE AMENDED AND RESTATED 2 Management For For 03 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE AMENDED AND RESTATED 2 Management For For 04 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 Management For For 05 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 06 ADVISORY VOTE ON THE FREQUENCY FOR HOLDING FUTURE ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management 1 Year For GREAT BASIN GOLD LTD. Security Meeting Type Annual Ticker Symbol GBG Meeting Date 07-Jun-2011 ISIN CA3901241057 Agenda 933459819 - Management City Holding Recon Date 26-Apr-2011 Country Canada Vote Deadline Date 02-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PATRICK R. COOKE For For 2 T. BARRY COUGHLAN For For 3 ANU DHIR For For 4 FERDINAND DIPPENAAR For For 5 WAYNE KIRK For For 6 PHILIP KOTZE For For 7 JOSHUA C. NGOMA For For 8 OCTAVIA M. MATLOA For For 9 GERT J. ROBBERTZE For For 10 RONALD W. THIESSEN For For 02 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR. Management For For 03 TO AUTHORIZE THE AMENDMENT OF THE COMPANY'S SERVICE PROVIDERS OPTION PLAN, AS DESCRIBED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Management For For 04 TO RATIFY AND APPROVE THE SERVICE PROVIDERS OPTION PLAN, AS AMENDED, FOR A FURTHER THREE YEARS, AS DESCRIBED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Management For For 05 TO CONSIDER AND, IF THOUGHT FIT, AUTHORIZE INCENTIVE PAYMENTS AND PAYMENT OF RELATED EXPENSES TO AN AGGREGATE MAXIMUM OF $2 MILLION TO SECURE THE EARLY EXERCISE OF CERTAIN SHARE PURCHASE WARRANTS AS DISCLOSED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Management For For
